UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-6059


GEORGE FREDRICK DELANEY,

                Plaintiff – Appellee,

          v.

JOHN MARSH, M.D.,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:08-cv-00465-gec-mfu)


Submitted:   April 28, 2011                  Decided:   May 4, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rosalie Fessier, TIMBERLAKE, SMITH, THOMAS & MOSES, PC,
Staunton, Virginia, for Appellant. George Fredrick Delaney,
Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           John Marsh, M.D., seeks to appeal the district court’s

partial   denial    of    summary       judgment    in   this    42    U.S.C.   § 1983

(2006) action.       This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).      The order Marsh seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order.                           See

Johnson v. Jones, 515 U.S. 304, 319-20 (1995) (“[W]e hold that a

defendant, entitled to invoke a qualified immunity defense, may

not appeal a district court’s summary judgment order insofar as

that order determines whether or not the pretrial record sets

forth a ‘genuine’ issue of fact for trial.”).                         Accordingly, we

dismiss   the    appeal     for    lack    of    jurisdiction.          We    deny   the

Plaintiff’s motions for appointment of counsel and dispense with

oral   argument     because       the    facts     and   legal    contentions        are

adequately      presented    in    the    materials      before       the    court   and

argument would not aid the decisional process.

                                                                             DISMISSED




                                           2